Title: [May 19. 1778.]
From: Adams, John
To: 


      May 19. 1778. We wrote to Congress, and to the Count De Vergennes.
      
       
       
        
         
          Commissioners to the President of Congress
         
         
          To the President of Congress
          Sir
          Passi May 19. 1778
         
         We have the Honor to inclose a Copy of a Letter received from Monsieur the Count De Vergennes, the Secretary of State for foreign Affairs, with a Copy of a Letter inclosed in it, for the Consideration of Congress, not doubting that Congress will give it all the Attention, that an Affair of so much importance demands. We have the Honor to be &c.
         
          B. Franklin,
          Arthur Lee,
          John Adams.
         
        
       
      
      
       
       
        
         
          Commissioners to the Comte de Vergennes
         
         
          Sir
          Passi May 19. 1778
         
         We have had the Honor of your Excellencys Letter of the fifteenth instant, inclosing a Copy of a Letter from Mr. De La Rouilliere, Consul at Madeira of the 15th. of March i.e. February 1778.
         We have inclosed to Congress a Copy of your Excellencys Letter with a Copy of its Inclosures, and have recommended to Congress, the earliest attention to the Subject, and have no doubt that Justice will be speedily done. We have the Honor to be &c.
         
          B. Franklin,
          Arthur Lee,
          John Adams.
          His Excellency Le Compte De Vergennes.
         
        
       
      
      I find this Note of this date, in my book.
      
       
       
        
         
          To William Hyslop
         
         
          
           May 19. 1778.
          
         
         Mr. A. returns his respectfull Compliments to Mr. Hyslop, and informs him with much pleasure, that Dr. Chancey and his Family were well, the beginning of February and as he supposes Mr. Hyslops Family likewise, having never heard any thing to the contrary. As to Advice, what Mr. Hyslop had best do, Mr. A. is not able to give any, but wishes Mr. Hyslop to follow his own Judgment which is much better. Hopes the Storms will blow over in time, and that he shall have the pleasure of again seeing Mr. Hyslop in fair Weather.
        
       
      
     